Title: Thomas Jefferson to Honoré Julien, 25 December 1817
From: Jefferson, Thomas
To: Julien, Honoré


                    
                        Monticello
Dec. 25. 17.
                    
                    While I sincerely lament the unfortunate fate of poor Le Maire whom I never suspected of gloom enough to bring himself to so tragical an end, I thank you my good friend for having informed me of it. it proves that I still live in your recollection, and that our former relations have left friendly impressions on your mind towards me, as I assure you they have in mine towards yourself, and that, with all my prayers for your prosperity and happiness I retain for you the same constant sentiments of friendship & attachment.
                    
                        Th: Jefferson
                    
                